Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1-5 are pending in a Response filed 04/12/2022.

Withdrawn rejections:
Applicant's Response filed 04/12/2022 is acknowledged and has been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants' Response, the 103 rejection has been withdrawn. 
Reasons for allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendment to the claims is allowable over Matsushita (JP2005-298482A) in view of Tamura et al. (US2012/0269748A1) and further  Duega-Kaganov (JP2012-504570A). Instant claim 1 requires a combination of components (A)-(D) where (A) is at least one fatty acid glyceryl ester selected from glyceryl isostearate, polyglyceryl-2 diisostearate or glyceryl oleate; (B) an aqueous phase; and (C) an oily component comprising (C1) and (C2) where (C1) is a solid oil component and (C2) is an oil soluble film-forming agent selected from trimethylsiloxysilicic acid, silicone/polyether-based polyurethane resins, acrylate/propyl trimethicone methacrylate copolymers, acrylate/dimethicone copolymers, 3-[tris(triemethylsiloxy)silyl]propyl carbamate pullulan, polyether-grafted acrylic silicones, or fluoro-modified silicone resins; and (D) powder component comprises (D1) a15-40% titanium dioxide and (D2) a pearl pigment. However, the applied art fails to disclose the claimed combination. In particular, Matsushita’s octamethylcyclotetrasiloxane, decamethylcyclopentasiloxane are volatile oils and thus would not form a film on the skin as evidenced by Exhibit A (Regulatory Toxicol. And Pharmacol. 2008, 50(2) and thus Matshushita fails to teach at least the claimed (A) component. Further,  Matsushita expressly teaches “when titanium dioxide exceeds to 15%, whiteness becomes too strong and the cosmetic film becomes unnatural and therefore, it is not preferable for a concealer for the eye era and thus the claimed range above 15% teaches away from 15% or less of Matshushita.  The deficiencies are not cured by the secondary references because they also fail to the claimed invention. The presence of component (A) in the cosmetic composition comprising (A)-(D) shows significant concealing effects in view of instant Table 1. Consequently, the combination of (A)-(D) of instant claim 1 is structurally distinct from the applied composition.  

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-5 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613